Feliciano Acevedo, Juez Ponente
*438TEXTO COMPLETO DE LA SENTENCIA
El Director Ejecutivo de la Administración de Seguros de Salud de Puerto Rico (ASES), Guillermo Silva Janer, compareció ante nos, mediante petición de certiorari y moción en auxilio de nuestra jurisdicción apelativa. Solicitó la revisión y revocación de la resolución del Tribunal de Primera Instancia, Sala Superior de San Juan, que declaró no ha lugar su moción para desestimar el auto de mandamus presentado por el Representante por Acumulación de la Cámara de Representantes del Estado Libre Asociado de Puerto Rico, Hon. Aníbal Acevedo Vilá, con el objeto de que se le ordenara al funcionario ejecutivo permitirle acceso a ciertos estudios sobre la calidad de los servicios médicos primarios que se ofrecen a los beneficiarios de la tarjeta de salud gubernamental. El peticionario cuestiona la procedencia del vehículo de carácter extraordinario y altamente privilegiado utilizado, así como la legitimación del recurrido para instar una controversia justiciable en el caso de autos. Por el incumplimiento del recurso incoado con los requisitos estatutarios y jurisprudenciales del mandamus, se revoca la resolución del foro de instancia. En su consecuencia, se declara con lugar la moción de desestimación radicada por la parte peticionaria.
Los hechos que originan la controversia ante nuestra consideración se remontan al 27 de abril de 1999. En esta fecha, de la oficina del representante Acevedo Vilá, portavoz de la minoría parlamentaria del Partido Popular Democrático en el cuerpo legislativo, se le dirigió una carta al Director Ejecutivo de ASES. Allí se le solicitó acceso a los informes preparados para la corporación pública por la firma de asesores externos Quality Improvement Professional Research Organization, Inc., (QIPRO). Los mismos versan acerca de la calidad y la efectividad de los servicios médicos primarios que reciben los usuarios de la Tarjeta de Salud como parte de la Reforma de Salud Gubernamental. En apoyo de la petición, se afirmó que se estaba realizando una investigación en tomo a este tema.  Como respuesta a dicha solicitud, se le remitió copia de un documento titulado “Análisis Comparativo de las Evaluaciones Llevadas a Cabo Por QIPRO en las Areas Noreste, Sureste, Noroeste, Este, Suroeste y las Regiones Norte y Central”.  De acuerdo con el peticionario, este *439escrito representa el “compendio fiel y conciso” de los estudios que QIPRO había realizado en las áreas y regiones en las que hasta entonces se había implantado la Reforma de Salud y “constituye el documento público que se remite a la Legislatura y a todo ciudadano que así lo solicite. ” 
El 10 de mayo de 1999, el aquí recurrido, envió otra misiva al licenciado Silva Janer. En esta ocasión, le pidió que se le refirieran íntegramente las evaluaciones en las cuales se basó el análisis comparativo antes mencionado. Señaló que “[l]a revisión del referido estudio es necesaria para realizar gestiones relacionadas con mi función legislativa”.  Asimismo, hizo un recuento de las gestiones personales y escritas que había realizado infructuosamente su Asesor Legislativo para obtener acceso a las evaluaciones. Enfatizó que, a su juicio, el estudio era un “documentopúblico”.
Mediante carta fechada diez días después, el Director Ejecutivo de ASES respondió en la negativa a la solicitud del legislador.  Aseveró allí que los datos públicos contenidos en las evaluaciones solicitadas ya se habían remitido a la oficina del representante por acumulación. Además, negó que el estudio “como tal” fuese un documento público. Añadió que “toda la información considerada por ASES de carácter e interés público, ha quedado plasmada en el documento de Análisis Comparativo”.  No obstante lo anterior, envió al recurrido copia de otro documento relacionado con las evaluaciones. De esta forma, le remitió, junto al anterior, el “Análisis Comparativo del Nivel de Satisfacción de los Beneficiarios del Plan Nuevo de la Tarjeta de Salud en las Areas de Noreste, Sureste, Norte, Central, Noroeste, Este y Suroeste”.
Insatisfecho, Acevedo Vilá solicitó, una vez más, el acceso a los estudios aludidos en una misiva del 2 de junio de 1999.  En esencia, contradijo la posición de Silva Janer en tomo a la determinación de ASES de divulgar sólo aquella información contenida en las evaluaciones cuyo carácter o interés público así lo requiriera. Reseñó los supuestos en los cuales podría el gobierno reclamar con posibilidad de éxito la secretividad de cierta información y solicitó que se le indicara bajo cuál de éstos podían cobijarse los estudios. Dijo que de concluirse que ninguno de los mismos fuese aplicable a las evaluaciones, se le facilitaran lo antes posible. Basó su petición “en el ejercicio de (sus) prerrogativas legislativas y como ciudadano con derecho a información pública”.  Según se desprende del expediente ante nos, no hubo respuesta por parte del Director Ejecutivo de ASES.
Ante ello, Acevedo Vilá solicitó, mediante demanda jurada presentada el 26 de agosto de 1999, la expedición de un auto de mandamus contra Silva Janer. Requirió que se le ordenara la entrega de los informes o estudios realizados por QIPRO sobre la calidad de los servicios médicos primarios que se ofrecen a los beneficiarios de la tarjeta de salud del Gobierno del Estado Libre Asociado de Puerto Rico en las distintas áreas o regiones donde ha sido implantada la Reforma de Salud. 
En síntesis, el demandante alegó que, al amparo del derecho constitucional a la libre expresión en su vertiente de libertad de acceso a la información pública, debía obtener los estudios aludidos. Sostuvo que a tenor con dicha garantía constitucional, todo funcionario público tiene el deber ministerial de divulgar los documentos públicos que estén bajo su custodia a los ciudadanos que así lo soliciten. Ello con limitadas excepciones no aplicables, según su criterio, al caso de autos.
Oportunamente, el demandado solicitó la desestimación del recurso.  En lo esencial, afirmó que Acevedo Vilá carecía de legitimación activa, tanto en su capacidad de ciudadano como en su carácter de legislador; que el recurso instado incumplía con los requisitos del mandamus', y que el documento solicitado era confidencial. Por su parte, el demandante se opuso a la desestimación solicitada mediante moción a tales efectos.  A su vez, el demandado refutó los argumentos de Acevedo Vilá en escrito titulado “Réplica a Oposición a Solicitud de Desestimación”. 
Examinados los planteamientos de las partes, el tribunal a quo dictó resolución interlocutoria el 6 de marzo de 2000.  Allí denegó la desestimación de la acción. Resolvió que Acevedo Vilá tiene legitimación activa como ciudadano para presentar la acción. En cuanto a ello indicó:
*440“E2 fundamento de su petición es el derecho que tiene todo ciudadano de tener acceso a documentación pública como parte de su derecho a la libertad de expresión, al libre flujo de ideas y ala libre discusión de los asuntos públicos. No estamos ante una reclamación privada de daños, sino ante una reclamación para que el Estado, en este caso ASES, cumpla con una obligación constitucional de acceso a la información de alto interés público -la calidad de los servicios médicos que se ofrecen a través de la Reforma de Salud. No tenemos duda que estamos ante una acción pública, por lo que Acevedo tiene legitimación activa como ciudadano para instar este recurso de mandamus. ” 
Como consecuencia de lo anterior, el tribunal de instancia concluyó que “se toma académico entrar a considerar si tiene legitimación como legislador”. 
Determinó, además, que el recurso incoado cumplía con todos los requisitos del mandamus. Así, estimó que el demandante había alegado en forma clara y precisa: 1) que existe en la ley o en la Constitución, una disposición que impone un deber al demandado; 2) que este deber es de naturaleza ministerial; 3) que el demandado se niega a cumplir con dicho deber, luego de haber sido requerido extrajudicialmente; y 4) que no existe en ley otro remedio adecuado y eficaz. El tribunal estimó satisfecho este último criterio, a pesar de la existencia de una disposición reglamentaria de la Cámara de Representantes que establece el procedimiento que deben seguir los miembros de dicho cuerpo legislativo para tramitar, como resoluciones, sus peticiones de información a funcionarios y agencias gubernamentales. No consideró que ello constituyese un remedio adecuado y eficaz, pues “no se trata de un procedimiento administrativo que una persona tiene que seguir para obtener acceso a información pública”.  Asimismo, agregó el foro de instancia:

“No es la intención del demandante en este caso, obtener una resolución cameral ordenando a Silva entregar el estudio. Su intención es que se le permita a él observar dicho estudio. Resolvemos que para tal propósito, este es el remedio adecuado en ley. ” 

En otro orden, en la resolución referida se señaló audiencia “para disponer exclusivamente lo relativo al carácter confidencial de los documentos requeridos, llevar a cabo el balance de intereses que corresponde y realizar el análisis integral de las circunstancias que rodean la información requerida”. La vista se pautó para el 29 de marzo de 2000.
En desacuerdo, el demandado, en esa fecha, presentó la petición de certiorari que nos ocupa. Así, se recurrió oportunamente de la resolución aludida, señalando la comisión de tres errores.  Conjuntamente, se sometió una solicitud para que en auxilio de nuestra jurisdicción apelativa se ordenase la paralización de los trámites ante el foro de instancia.
En atención a la petición y a la moción en auxilio de jurisdicción, emitimos resolución. Expedimos el auto de certiorari solicitado, lo que conllevó la paralización de los procedimientos ante el tribunal recurrido. Acogimos el escrito de certiorari como el alegato de la parte peticionaria. Le ordenamos la presentación de un alegato suplementario sobre la legitimación activa del demandante recurrido en su capacidad de legislador para instar el recurso de mandamus. Ello dentro del término de veinte (20) días a partir de la notificación de la resolución. Concedimos ese mismo plazo al recurrido para que presentara su alegato. A tenor con la resolución, debía atender, tanto los errores señalados en la petición de certiorari como la cuestión referente a su standing como legislador para solicitar la orden de mandamus contra Silva Janer. Tras ciertos eventos procesales, ambas partes comparecieron en cumplimiento de lo ordenado.
Es menester señalar que Acevedo Vilá acudió ante nuestro Tribunal Supremo, el 6 de abril de 2000, mediante la presentación de los escritos “Petición de Certificación” y “Moción Urgente Solicitando Orden en Auxilio de Jurisdicción”. Solicitó la paralización de los procedimientos ante este Foro y la expedición de un auto de certificación para atender las cuestiones constitucionales sustanciales planteadas en el recurso. Ello, para, a su juicio, evitar que la reclamación se tomara académica por la celebración, entonces inminente, de la *441vista pública en la cual la Comisión de Hacienda de la Cámara de Representantes consideraría el presupuesto recomendado de ASES para el próximo año fiscal. Adujo que el estudio objeto del recurso de mandamus era vital para su participación efectiva como legislador de minoría en dicha audiencia legislativa. El Tribunal Supremo dictó resolución el 7 de abril de 2000 en la cual declaró no ho lugar la petición de certificación aludida.
Evaluados los planteamientos de las partes, estamos en posición de resolver. Para ello, atenderemos y discutiremos separadamente dos de los errores levantados por Silva Janer en su escrito de certiorari.
Como hemos transcrito, en su primer señalamiento de error, el peticionario sostiene que incidió el tribunal a quo al determinar que Acevedo Vilá tiene legitimación activa como ciudadano para instar el recurso de mandamus. Veamos.
En primer lugar, es preciso retomar los linderos del ejercicio válido de la autoridad judicial. Es norma reiterada, tanto en nuestra jurisdicción, como en la federal, que para ello se requiere la existencia de un caso o controversia real. Al abordar este principio rector, en Noriega v. Hernández Colón, 135 D.P.R. 406 (1994), se expresó:
“Esta limitación al poder judicial -ya sea por imperativo constitucional y/o jurisprudencial- surge de una doble realidad; a saber, que los tribunales sólo pueden decidir cuestiones presentadas en un contexto adversativo capaz de ser resueltas a través de un proceso judicial; y la restricción que surge de una división tripartita en un gobierno de forma republicana, diseñada para asegurar que la Rama Judicial no intervendrá en áreas sometidas al criterio de otras ramas de gobierno. Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715 (1980); Flast v. Cohen, 392 U.S. 83 (1968); véase H. Padilla Martínez, El Poder Judicial en Puerto Rico: Su Estructura, Funciones y Limitaciones; 50 Rev. UPR 357, 435 (19 81).”
Desde E.L.A. v. Aguayo, 80 D.P.R. 552, 558-559 (1958), se había señalado que esta autoridad judicial dimanaba “del elemental principio de que los tribunales existen únicamente para resolver controversias genuinas surgidas entre partes opuestas que tienen un interés real en obtener un remedio que haya de afectar sus relaciones jurídicas”.
Uno de los requisitos de la justiciabilidad de las controversias, es que las partes deben tener la capacidad jurídica para serlo. En función de este criterio indispensable, se ha desarrollado la doctrina de legitimación en causa o standing. Se refiere a “[l]a capacidad de una parte para realizar con eficacia actos procesales como litigante y comparecer como demandante o demandado, o en representación de cualquiera de ellos”. Col. Opticos de P.R. v. Vani Visual Center, 124 D.P.R. 559, 563 (1989).
La legitimación en causa se considera un instrumento de autorrestricción que los tribunales utilizan para “delimitar su propia jurisdicción y no adentrarse en los dominios de otras ramas de gobierno y no lanzarse a resolver cuestiones hipotéticas o planteadas dentro de un contexto inadecuado”. Hernández Torres v. Hernández Colón, 131 D.P.R. 593, 598 (1992).
De ordinario, para que se reconozca legitimación activa a un demandante, se exige demostrar el cumplimiento con los siguientes requisitos indispensables: 1) que éste ha sufrido un daño claro y palpable; 2) que el daño es real, inmediato y preciso, y no abstracto o hipotético; 3) que existe una conexión entre el daño sufrido y la causa de acción ejercitada; y 4) que la causa de acción surge bajo el palio de la Constitución o de una ley. García Oyola v. Junta de Calidad Ambiental, 142 D.P.R. _ (1997), 97 J.T.S. 25; Asociación de Maestros v. Arsenio Torres, 137 D.P.R. 528, (1994); Hernández Torres v. Hernández Colón, supra, pág. 599; Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 414 (1982); Fundación Arqueológica v. Departamento de la Vivienda, 109 D.P.R. 387, 392 (1980).
*442Nuestra jurisprudencia ha establecido que la función principal de este requisito, también conocido como acción legitimada, es “asegurar al tribunal que el promovente de la acción es uno cuyo interés es de tal índole que, con toda probabilidad, habrá de proseguir su causa de acción vigorosamente y habrá de traer a la atención del tribunal las cuestiones en controversia”. Hernández Agosto v. Romero Barceló, supra, a la pág. 413. Véanse, además, Partido Popular Democrático v. Rosselló, 139 D.P.R. _(1995), 95 J.T.S. 165; Noriega v. Hernández Colón, supra; Hernández Torres v. Hernández Colón, supra.
Tratándose de demandas instadas contra agencias y funcionarios gubernamentales, la doctrina de legitimación activa se interpreta amplia y liberalmente. De esta forma, no se le requiere a la persona afectada por la actuación gubernamental, probar que ha sufrido algún daño económico. Por lo contrario, se ha reconocido que el daño que da pie a la causa de acción puede haberse basado en “consideraciones ambientales, recreativas, espirituales o aun simplemente estéticas”. García Oyola v. Junta de Calidad Ambiental, supra, pág. 662.
La interpretación flexible de los requisitos de acción legitimada se ha dado en el contexto de reclamaciones referentes a los derechos ambientales, a la protección al consumidor y a la defensa de los intereses de los trabajadores agrupados en organizaciones gremiales. Pacheco Fraticelli v. Cintrón Antonsanti, 122 D.P.R. 229 (1988); Solís v. Municipio de Caguas, 120 D.P.R. 53 (1987); Salas Soler v. Secretario de Justicia, 102 D.P.R. 716 (1974); Cerame Vivas v. Secretario de Salud, 99 D.P.R. 45 (1970); Asociación de Maestros v. Pérez, Gobernador, Int., 67 D.P.R. 848 (1947).
El Tribunal Supremo ha expresado que “[ejsta nueva visión responde a un reconocimiento de que para cumplir con nuestra responsabilidad constitucional en esta época, debemos interpretar liberalmente los requisitos de legitimación activa de aquellos que acuden al foro judicial en auxilio de nuestra jurisdicción. ” Col. Opticos de P.R. v. Vani Visual Center, supra, pág. 564. A renglón seguido, se añade allí que interpretar restrictivamente los criterios de capacidad jurídica aplicables a los promoventes de acciones, supondría negarle acceso a los tribunales a personas adversamente afectadas por actuaciones gubernamentales, o de otras entidades, con reclamaciones que ameritan la atención del foro judicial.
Se desprende de lo anterior que esta “nueva visión” no se circunscribe exclusivamente, como parece alegar el peticionario, a controversias sobre materias idénticas a aquéllas que ya han sido objeto específico de la flexibilización a la que hacemos referencia. Más bien, se trata de la interpretación amplia y liberal que, al tenor de los tiempos actuales, debe hacerse de los requisitos de legitimación activa para solicitar remedios judiciales.
En el caso de autos, a la luz de la tendencia jurisprudencial antes reseñada, el tribunal a quo estimó que el demandante, aquí recurrido, había demostrado cumplir con los requisitos de capacidad jurídica, en su carácter de ciudadano, para incoar el recurso de mandamus. Como hemos reseñado, en su análisis, el foro de instancia se apoyó principalmente en la naturaleza “pública” de la reclamación de Acevedo Vilá. La contrapuso a una acción privada de daños. Señaló que tratándose de una reclamación al Estado para que uno de sus funcionarios ejecutivos cumpliera con la obligación constitucional de proveer acceso a información “de alto interés público ”, el recurrido ostentaba legitimación activa. Por ello, entre otras razones, denegó la desestimación del recurso. En atención a lo anterior, a pesar de que el tribunal no llegó a pronunciarse de manera final sobre el carácter de los documentos requeridos, examinaremos brevemente el ordenamiento que rige este asunto.
Cuando, como en el caso de autos, un ciudadano solicita acceso a alegados documentos públicos, su petición está amparada en el derecho a la libertad de expresión garantizado por la Primera Enmienda de la Constitución de los Estados Unidos y por el Art. II, Sec. 4, de la Constitución del Estado Libre Asociado, (1 L. P.R.A.). Sobre ello en Soto v. Secretario de Justicia, 112 D.P.R. 477, 485 (1982), se aseveró lo siguiente:
“ ... [EJxiste una estrecha correspondencia entre el derecho a la libre expresión y a la libertad de información. La premisa es sencilla. Sin conocimiento de hechos no se puede juzgar; tampoco se puede exigir remedios judiciales a los agravios gubernamentales mediante los procedimientos judiciales o a través del *443proceso de las urnas cada cuatro (4) años.
A tenor con la dimensión constitucional que allí se le reconoció al derecho de todo ciudadano de tener acceso a información gubernamental, “[e]l Estado, como depositario de las funciones que emanan de la soberanía del Pueblo, no puede negar caprichosamente y sin justificación aparente la información recopilada en su gestión pública”.  De conformidad con ello, en ausencia de un apremiante interés público, no está en manos de las agencias gubernamentales, ni de sus funcionarios, decidir “cuáles papeles y documentos resultantes de su gestión pública estarían fuera del escrutinio de quienes son, en esencia, la fuente misma de la soberanía”.  Así, de ordinario, frente a la petición de un ciudadano, al estado le está vedado cubrir sus propias actuaciones con el manto de la secretividad.
Ello se reiteró recientemente en Disidente v. Departamento de Estado, 145 D.P.R. _(1998), 98 J.T.S. 68, pág. 1011. Expresó allí el Tribunal Supremo que al refrendar la dimensión constitucional del derecho de acceso e información de la prensa y el público en general, se evita que “el gobierno maneje los asuntos públicos en secreto y disminuya el flujo constante de información al público en menoscabo de la participación en los asuntos que le conciernen. ”
Por vía de excepción, sin embargo, bajo esta misma normativa, se le reconoce al gobierno la facultad para reclamar, con posibilidad de éxito, la secretividad de la información bajó su poder o custodia en determinadas circunstancias. Las excepciones que permiten sostener la secretividad de ciertos documentos públicos, se basan en que, como otros derechos de rango constitucional, el derecho de acceso a información no es absoluto ni irrestricto. En las circunstancias apropiadas, debe ceder frente a consideraciones de imperativo interés público como las anteriormente reseñadas. Soto, supra, págs. 493-494; Bonilla Medina v. P.N.P., 140 D.P.R._, 96 J.T.S. 33; Velázquez v. A.M.A., 131 D.P.R. 562, (1992).
De la resolución recurrida, se desprende que el tribunal a quo examinó conjunta e integralmente la normativa anterior a la luz de los requisitos particulares de legitimación activa para incoar el recurso de mandamus.
De ordinario, cuando se solicita la expedición de un auto de mandamus, no existen problemas de standing. Ello, en razón de que la acción sólo la puede instar la parte verdaderamente interesada en los actos cuya ejecución se trata de obtener en virtud del procedimiento.  Véase, D. Rivé Rivera, “El Mandamus en Puerto Rico”, 46 Rev. Col. Abog, 15, 32 (1985). Sin embargo, nos dice el autor, que se pueden suscitar dificultades al determinar si existe capacidad jurídica para incoar el recurso, “en los casos de las llamadas acciones públicas, es decir, aquellas en que el peticionario recurre al tribunal en protección, no de sus intereses privados, sino de una política pública. ” De ahí que en Asociación de Maestros v. Pérez, Gobernador, 67 D.P.R. 849, 851 (1947), se haya trazado una distinción respecto a la legitimación activa en acciones privadas y en acciones públicas. Se expresó allí lo siguiente:

“Tratándose de cuestiones de interés público, sostiene la mayoría de las autoridades que interpretan preceptos similares al nuestro que cuando la cuestión envuelta es de interés público y el mandamus tiene por objeto conseguir la ejecución de un deber público, el pueblo es considerado como la parte especialmente interesada y el demandante no necesita probar que tiene interés especial en el resultado del caso. Basta demostrar que es un ciudadano y como tal está interesado en la ejecución y protección del derecho público. ”

Posteriormente, y en diversidad de situaciones, se ha reiterado esta doctrina de legitimación activa que Rivé Rivera clasifica como “generosa”. Ello, en casos tales como Cerame Vivas v. Secretario de Salud, supra, y Fundación Arqueológica v. Departamento de la Vivienda, supra, entre otros. Esta es la normativa aún vigente.
A nuestro juicio, a tenor con la norma imperante en esta jurisdicción, fue correcta la determinación del foro recurrido de reconocerle capacidad jurídica a Acevedo Vilá en su carácter de ciudadano para incoar el recurso *444de mandamus. No se cometió el primer error señalado.
El peticionario arguye, además, que incidió el foro de instancia “al determinar que el Representante Acevedo Vila tiene otro remedio adecuado en ley para obtener lo que aquí solicita y aún así no desestimar este recurso extraordinario”. En su criterio, ello amerita la revocación de la resolución recurrida. Tiene razón. Veamos.
El Artículo 649 del Código de Enjuiciamiento Civil define el mandamus según citamos a continuación:

“[E]s un auto altamente privilegiado dictado por el Tribunal Supremo de Puerto Rico, o por el Tribunal Superior de Puerto Rico, a nombre del Estado Libre Asociado de Puerto Rico, y dirigido a alguna persona o personas naturales, a una corporación, o aun tribunal judicial de inferior categoría dentro de su jurisdicción, requiriéndoles para el cumplimiento de algún acto que en dicho auto se exprese y que esté dentro de sus atribuciones o deberes. Dicho auto no confiere nueva autoridad y la parte a quien obliga debe tener la facultad de poder cumplirlo. ” 

Como se desprende de la disposición precitada, este recurso extraordinario “está concebido para obligar a cualquier persona, corporación, junta o tribunal inferior, a cumplir un acto que la ley particularmente le ordena como un deber resultante de un empleo, cargo, o función pública, cuando ese deber no admite discreción en su ejercicio, sino que es ministerial.” D. Rivé Rivera, supra, pág. 19; Noriega v. Hernández Colón, 135 D.P.R. 406 (1994); Espina v. Calderón, 75 D.P.R. 76 (1953). Un deber ministerial es aquel impuesto por ley que no permite discreción alguna en su ejercicio, sino que es mandatario o imperativo. Noriega, ante; Alvarez de Choudens v. Tribunal Superior, 103 D.P.R. 235, 242, (1974); Partido Popular v. Junta de Elecciones, 62 D.P.R. 745, 748 (1944); Great American Indemnity v. Gobierno de la Capital, 59 D.P.R. 911, 913 (1941); Pueblo v. La Costa, 59 D.P.R. 179 (1941).
En el caso de autos, es cierto que, como sostiene el peticionario, en la Ley Núm. 72 del 7 de septiembre de 1993 (24 L.P.R.A. se. 7001 et. seq.), conocida como Ley de la Administración de Seguros de Salud de Puerto Rico, no se le impone un deber ministerial que lo obligue a permitir acceso a los estudios solicitados. Sin embargo, se ha resuelto que no es necesario que el deber ministerial surja expresamente de la disposición específicamente aplicable para que proceda el recurso. De acuerdo con Hernández Agosto, supra, sostener lo contrario representaría una reducción inaceptable de la función exclusivamente judicial de interpretar la Constitución y las leyes. Determinar si el deber ministerial surge o no de las disposiciones aplicables, no está, por tanto, sujeto sólo a la mera lectura de la letra de la ley.
Sin embargo, no son éstos los únicos requisitos con los que deberá cumplirse para que proceda la expedición del mandamus. Como requisito final para que proceda, no puede existir en ley otro remedio. Según lo ordenado en el Artículo 651 del Código de Enjuiciamiento Civil, (21 L.P.R.A. 3423), “[ejste auto no podrá dictarse en los casos en que se encuentre un recurso adecuado y eficaz en el curso ordinario de la ley”. Con sujeción a este mandato, reiteradamente se ha resuelto que no procederá la expedición del recurso cuando el peticionario no haya agotado los remedios disponibles en ley para resolver el caso que plantea en su solicitud de mandamus. Alvarez de Choudens v. Tribunal Superior, supra. Véanse también Espina v. Calderón, supra; Dávila v. Superintendente de Elecciones, 82 D.P.R. 264 (1960); El Ancora v. Brenes, 39 D.P.R. 798 (1929); Quiñones v. Foote, 23 D.P.R. 351 (1916); Meléndez v. Registrador, 15 D.P.R. 658 (1909); Palmer v. Guerra, 9 D.P.R. 555 (1905); y Giménez v. Corte, 9 D.P.R. 296 (1905).
De igual forma, se ha resuelto que el objeto de este recurso extraordinario no es reemplazar remedios legales, sino suplir la falta de ellos. Colón v. Comisión de la Policía Insular, 72 D.P.R. 892 (1951); Pueblo v. Arrillaga, 30 D.P.R. 952 (1922). En los casos donde se ha planteado el requisito de agotamiento del cauce administrativo antes de acudir al mandamus, se ha resuelto que “[no] basta ... con que los remedios administrativos sean lentos para que se justifique la preterición del requisito de agotamiento. ” Guadalupe v. *445Saldaña, 133 D.P.R. 42, 50 (1993).
Precisamente, en Guadalupe v. Saldaña, supra, al amparo de la doctrina del agotamiento de remedios administrativos, se revocó la determinación del foro de instancia y se desestimó la solicitud de un auto de mandamus contra el Presidente de la Universidad de Puerto Rico. Allí el demandante-recurrido, estudiante del Recinto de Río Piedras de la UPR y representante estudiantil ante su Junta Universitaria, había solicitado infructuosamente, en múltiples ocasiones, al funcionario referido que le supliera cierta documentación referente a la situación fiscal de la institución. Ante su negativa, instó el recurso para ordenarle la entrega de los documentos aludidos. En revisión, el Tribunal Supremo resolvió que no procedía la acción instada, en vista de que, entre otras razones, el recurrido tenía a su alcance un remedio administrativo ante al Consejo de Educación Superior que no había agotado, previo a acudir a la vía judicial. Según lo allí resuelto, a pesar del planteamiento constitucional del derecho de acceso a información pública, el recurrido no podía preterir el cauce administrativo, pues éste era “un recurso adecuado y eficaz en el curso ordinario de la ley”. Nos parece evidente que, por razones análogas a las vertidas en Guadalupe, ante, es improcedente el recurso incoado por Acevedo Vilá.
El Reglamento de la Cámara de Representantes del Estado Libre Asociado de Puerto Rico, aprobado en virtud de la R. de la C. 52 de 17 de enero de 1997, rige al recurrido en su capacidad de Representante por Acumulación en este cuerpo legislativo. El Reglamento dispone en su Regla 17, Sección 17.2, lo siguiente:

“La petición de cualquier Representante, a los fines de solicitar información a cualesquiera de las Ramas del Gobierno, sus dependencias, subdivisiones u oficinas, así como los funcionarios o empleados de éstas, a través de la Cámara, deberá radicarse por escrito en la Secretaría, como Resolución de la Cámara. Cualquier Representante podrá solicitar una petición como Resolución. Estas serán referidas a la Comisión de Asuntos Internos.


De ser aprobada por la Cámara, el Secretario será responsable de dar seguimiento al cumplimiento de la misma. De no cumplirse con la entrega de la información requerida en un período razonable, el Secretario notificará a la Cámara para que ésta adopte las medidas que correspondan para compeler al cumplimiento de lo ordenado en la Resolución de petición. A esos efectos, la Cámara podrá, inclusive, acudir al Tribunal, conforme a las disposiciones de ley aplicables. ”

Como se desprende de la disposición transcrita, allí se provee específicamente un remedio en ley para resolver lo planteado por Acevedo Vilá en su solicitud de mandamus. Se permite a cualquier representante solicitar una resolución cameral a los fines de requerir información a cualesquiera de las ramas gubernamentales, sus dependencias, subdivisiones u oficinas, como lo es la Administración de Seguros de Salud. A tenor con ello, en sus gestiones para obtener acceso a los estudios realizados por QIPRO, el demandante-recurrido pudo haber tramitado su petición a través de la Cámara de Representantes. En su capacidad de legislador, la cual no puede divorciarse de la de ciudadano para acudir a ese mecanismo disponible, tenía acceso a un remedio en ley a su alcance.
Pero aún más. En ningún lugar se alega por el recurrido que acudir al procedimiento establecido en el Reglamento de la Cámara ha de causarle un daño inminente, material, sustancial y no teórico o especulativo. Lo más que se acerca a lo anterior es la alegación que ante nos formula en el sentido de que su reclamación “podría tomarse académica y evadir la revisión judicial” por cuanto “la Sesión Legislativa termina el próximo 30 de junio de 2000. ”
Lo que ocurre es que el recurrido comenzó sus gestiones para obtener la documentación requerida desde mayo de 1999. En agosto de ese año acudió ante el foro de instancia. Ciertamente, de haber actuado conforme la reglamentación aludida, ya hubiese tenido a su alcance y disponible, o la información que interesa, o el requisito exigido para acudir al mandamus. De hecho, surge de las alegaciones incluidas en su demanda que la solicitud de documentación la formula cuando estaba realizando “una investigación como legislador sobre los servicios que se ofrecen a los participantes de la Reforma de Salud. ” Id., página 69, apéndice del recurso de revisión.
*446Asimismo, tampoco levantó ante el Tribunal de Primera Instancia que el remedio provisto en el Reglamento de la Cámara constituya una gestión inútil, inefectiva y que no le ofrece un remedio adecuado, ni que su posposición conlleve un daño irreparable. Sobre ese particular, no podemos tomar conocimiento judicial. Por el contrario, se limitó a discutir su derecho constitucional a obtener la información requerida y el “ejercicio efectivo de sus prerrogativas legislativas de informar e investigar. ” Id; página 73, recurso de revisión.
De conformidad con lo anterior, a juicio nuestro, el recurrido debió agotar el recurso que tenía a su disposición en virtud del Reglamento de la Cámara antes de instar la acción. Al menos, debió intentarlo. No lo hizo. Ello lo privó de acudir al foro judicial con su reclamo utilizando el recurso extraordinario del mandamus.
Ante el incumplimiento en el caso de marras con el requisito indispensable que exige agotar todos los remedios en ley antes de incoar un mandamus, resulta ineludible concluir que procede su desestimación.
En vista de la conclusión a la que hemos llegado, es innecesario discutir el señalamiento de error referente a la legitimación activa como legislador de Acevedo Vilá.
Por los fundamentos que anteceden, se revoca la resolución recurrida y, en su lugar, se declara con lugar la moción de desestimación presentada por el recurrente.
La Juez Alfonso de Cumpiano disiente en voto escrito.
Lo acordó y manda el Tribunal y lo certifica la Secretaria General.
Notifíquese inmediatamente por telefax y por la vía ordinaria.
Aida Ileana Oquendo Graulau
Secretaria General